ALLEN, J.
This is an action to enforce a mechanic’s lien. Plaintiff entered into a contract with the defendants Sanguinet and Webb to do the slate roofing upon certain dwellings in the city of St. Louis, which these defendants, as original contractors, were erecting for the respondent, Dover Place Realty & Investment Company, the owner thereof. Plaintiff, having performed his contract and not having been paid in full therefor, filed a mechanic’s lien against the said buildings and premises for the amount claimed to be due him. Thereafter he instituted this action before a justice of the peace, where he obtained a judgment against the contractors and sustaining the lien. From this judgment the respondent owner appealed to the circuit court. At the trial of the cause in the latter court, plaintiff offered in evidence his lien statement, but it was excluded by the court upon objections interposed by the respondent, and judgment was rendered for the latter.
Plaintiff duly excepted to the action of the court, in excluding the lien paper, but we are unable to review the matter for the reason that plaintiff has not preserved in his bill of exceptions the instrument in question which he offered in evidence and which was excluded. Neither is there any call for the same in the bill of exceptions. The lien paper is no part of the record in the case, and could be made so only by being incorporated into the bill of exceptions. This not having been done, there is absolutely nothing in the record before us to enable us to pass upon the propriety of the court’s ruling in excluding the papér. One objection to its introduction was that it was insufficient upon its face to sustain any lien. Whether it is or not we cannot determine, since it is not before us, and hence we can do nothing but affirm the judgment.
Were it a failure to incorporate into the printed abstract of the record the contents of an instrument-set out in the bill of exceptions, or there called for, *251we could allow the record to be corrected in order to dispose of the case on the merits; but such is not the situation. It is conceded that the lien paper was not in fact incorporated into the original bill of exceptions filed, nor there called for; and that the bill of exceptions contained in the abstract before us is an exact copy of the original bill.
It follows that the judgment must be affirmed; and it is so ordered.
Reynolds, P. J., and Nortoni, J., concur.